Citation Nr: 1521592	
Decision Date: 05/20/15    Archive Date: 05/26/15

DOCKET NO.  13-27 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania



THE ISSUE

Whether the appellant abandoned her July 2011 claim for Department of Veterans Affairs (VA) death pension benefits as the surviving spouse of the Veteran.  



ATTORNEY FOR THE BOARD

K. Conner, Counsel



INTRODUCTION

The Veteran served on active duty from July 1942 to November 1945.  He died in August 2008, and the appellant in this case is his surviving spouse.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from an October 2012 determination of the Department of Veterans Affairs (VA) Regional Office and Insurance Center in Philadelphia, Pennsylvania, which denied the appellant's claim for death pension on the basis that she failed to provide requested information.  

In light of the Board's decision below, a remand is necessary with respect to the underlying issue of the appellant's entitlement to VA death pension as the surviving spouse of the Veteran.  This issue is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ) for immediate action.


FINDINGS OF FACT

1.  On July 15, 2011, VA received the appellant's application for VA death pension benefits as the surviving spouse of the Veteran. 

2.  In a March 2012 letter, the RO asked the appellant to provide additional information about her nursing home, income, and net worth.  The RO provided multiple forms for this purpose, including VA Form 21-0779, Request for Nursing Home Information, and VA Form 21P-8416, Medical Expense Report.  The appellant was asked to complete and submit these forms. 

3.  In April 2012 (and on at least two occasions thereafter), the appellant returned the completed forms and provided multiple other supportive records, including her Social Security benefit statement, a statement from her bank, and an IRS Form 1099-INT.  


CONCLUSION OF LAW

The appellant did not abandon her July 2011 claim for VA death pension benefits as the surviving spouse of the Veteran.  38 C.F.R. § 3.158(a) (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, VA is required to advise a claimant of the information and evidence not of record that is necessary to substantiate a claim.  See 38 U.S.C.A. § 5103 (West 2014); 38 C.F.R. § 3.159(b)(1) (2014).  VA also has a duty to assist claimants in obtaining evidence needed to substantiate a claim, unless no reasonable possibility exists that such assistance would aid in substantiating that claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014).  In light of the favorable disposition below, the Board finds that any deficiency in VA's VCAA notice or development actions is harmless error with respect to the issue adjudicated in this decision.


Background

As set forth above, the Veteran died in August 2008.  In July 2011, the appellant submitted an application for VA death pension as his surviving spouse.  On her application, the appellant provided income and net worth information and indicated that she was in need of aid and attendance.  She also attached a June 2011 evaluation from the appellant's physician who indicated that the appellant was in need of full-time assistance.  

Having received no response to the application, in November 2011, the appellant's daughter contacted VA and asked if any additional information was needed in order to process the appellant's claim.  She provided a copy of the necessary authorization form allowing VA to communicate with her regarding the appellant's claim.  However, the RO again failed to respond.  

In March 2012, the appellant's daughter again contacted VA to ask about the status of the appellant's claim.  She provided another copy of the previously submitted authorization form and asked VA to contact her.  She explained that the appellant was in a nursing home which was proving to be a financial burden.  

In March 2012, a staff member from the office of the appellant's United States Senator also called the RO to ask that the appellant's claim be expedited due to financial hardship.  

In a March 2012 letter, the RO asked the appellant for additional information, including information about her nursing home, income, and net worth.  The RO provided multiple forms for this purpose, including VA Form 21-0779, Request for Nursing Home Information, and VA Form 21P-8416, Medical Expense Report.  She was asked to complete and submit them.  

During the following month, the appellant returned the completed forms, as well as multiple other supportive records, including her Social Security benefit statement, a statement from her bank, and an IRS Form 1099-INT.  These records are clearly stamped as having been received by the RO on April 16, 2012, and are contained in the Virtual VA file, although they have been mislabeled as "Correspondence" received on July 15, 2011.  

Nevertheless, in an October 2012 letter, the RO advised the appellant that her claim had been denied because she had failed to return the forms requested in its March 2012 letter.  

The appellant appealed the RO's determination.  In a statement included with the appellant's November 2012 notice of disagreement, the appellant's daughter explained that the appellant submitted the requested information and that she had followed up by calling the RO on August 16, 2012, to confirm that VA had received the records.  She noted that the VA staff person with whom she had spoken, "Josh," had assured her that the records had been received in April 2012 and that he would put in an immediate request that an acknowledgement letter be sent.  The appellant's daughter indicated, however, that the appellant had received no further communication from the RO until October 2012, when she received the denial letter.  

Here, the Board observes that the appellant provided a second copy of the completed VA Forms and other documentation she had previously provided in April 2012 when she submitted her November 2012 notice of disagreement.  The Board notes that the appellant's November 2012 notice of disagreement with a second copy of the completed forms and information is also contained in the Virtual VA file, although they are mislabeled as a notice of disagreement received on April 30, 2013.  Moreover, they are inexplicably attached to a copy of an April 2013 Statement of the Case, so one must scroll down to the end in order to view these documents.  

In a June 2013 Supplemental Statement of the Case, the RO continued the denial of the claim, egregiously claiming that the "complete claim's [sic] folder and electronic Virtual [VA] file had been reviewed," but there is no evidence showing that the appellant had submitted the information requested in the March 2012 letter, including the VA Form 21-0779, Request for Nursing Home Information, and the VA Form 21P-8416, Medical Expense Report.

In her August 2013 substantive appeal, the appellant again explained that she had now submitted the requested information three times and asked VA to adjudicate the claim on the merits.  


Analysis

Pursuant to 38 C.F.R. § 3.158(a) (2014), when evidence requested in connection with a claim for VA benefits is not furnished within one year after the date of request, the claim will be considered abandoned.  After the expiration of one year, further action will not be taken unless a new claim is received.  

The RO has determined that the appellant abandoned her July 2011 claim for VA death pension benefits, as she failed to respond to its March 2012 letter asking for additional information.  As delineated in detail above, however, the record on appeal quite clearly establishes that the appellant did not abandon her claim.  Indeed, the record shows that she originally provided the requested documentation and information within three weeks of the RO's initial March 2012 request and then on at least two subsequent occasions.  Despite this fact, the RO has repeatedly failed to adjudicate her claim on the merits.  The Board observes that this claim has now been pending for nearly four years and the RO's failure to carefully review the record and adjudicate the claim is particularly egregious, given the appellant's reports of financial hardship.  


ORDER

The appellant did not abandon her July 2011 claim for VA death pension benefits as the surviving spouse of the Veteran; to that extent, the appeal is granted.  

REMAND

In light of the Board's finding above, the appellant's pending July 2011 application for VA death pension as the surviving spouse of the Veteran requires immediate consideration on the merits.  The Board is unable to proceed with appellate consideration of the claim on the merits at this juncture, as the RO has not yet considered it in the first instance.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should adjudicate the appellant's pending July 2011 application for VA death pension as the surviving spouse of the Veteran.  On three occasions, as noted above, the appellant has provided income and net worth information and indicated that she was in need of aid and attendance.  

In the event that the AOJ determines that additional development is necessary prior to that adjudication, the AOJ should ensure that no unnecessary delays in the adjudication of this claim occur, particularly in light of the findings discussed above.

2.  If the benefit sought is not granted in full, the AOJ should issue a supplemental statement of the case to the appellant and any representative and afford an adequate opportunity to respond before returning the appeal to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


